[Cite as State v. Dorsey, 2021-Ohio-227.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28443
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-4041
                                                  :
 DEJANAE LEECHE DORSEY                            :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                            Rendered on the 29th day of January, 2021.

                                             ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

STEVEN H. ECKSTEIN, Atty. Reg. No. 0037253, 1208 Bramble Avenue, Washington
Court House, Ohio 43160
      Attorney for Defendant-Appellant

                                            .............




DONOVAN, J.
                                                                                         -2-


        {¶ 1} Dejanae Leeche Dorsey appeals from her conviction, following her guilty

plea, of one count of felonious assault (deadly weapon). The court imposed a sentence

of five years for the felonious assault, to run concurrently with an 18-month sentence

imposed in Montgomery C.P. No. 2018-CR-2032; in that case, Dorsey was found guilty

on her guilty plea of one count of improper handling of a firearm in a motor vehicle.

        {¶ 2} Dorsey filed a motion to withdraw her guilty plea to felonious assault on June

14, 2019. After a hearing, the court overruled Dorsey’s motion to withdraw her plea on

March 17, 2020, and Dorsey filed a notice of appeal from that decision, which will be

considered under a separate case number (Montgomery App. No. 28755).

        {¶ 3} In this appeal from Dorsey’s conviction for felonious assault, her appointed

counsel has filed an Anders brief, asserting that there are no meritorious issues to present

on appeal and requesting to withdraw from the case. See Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Upon our independent review, we have also

found no non-frivolous issues for appellate review. Therefore, the judgment of the trial

court is affirmed, and counsel's motion to withdraw is granted.

        {¶ 4} Dorsey was indicted on December 18, 2018, on one count of felonious

assault (deadly weapon), in violation of R.C. 2903.11(A)(2) (Count 1), and a second count

of felonious assault (serious harm), in violation of R.C. 2903.11(A)(1) (Count 2), both

felonies of the second degree. Dorsey initially pled not guilty to both offenses, but on

May 21, 2019, she entered a plea of guilty to Count 1 in exchange for the dismissal of

Count 2. The court held a sentencing hearing on Case Nos. 2018-CR-2032 and 2018-

CR-4041 on June 11, 2019, and its sentence in this case was journalized on June 17,

2019.
                                                                                       -3-


       {¶ 5} Dorsey filed a motion to withdraw her guilty plea on June 14, 2019, after the

sentencing hearing but before the judgment entry of conviction was filed. Dorsey also

filed a separate motion for a stay in the trial court, which the court overruled.

       {¶ 6} On June 18, 2019, Dorsey filed a motion for a stay in this Court; the State

filed a response on June 26, 2019. On July 9, 2019, this Court overruled Dorsey’s motion

for a stay and sua sponte remanded the matter to the trial court for consideration of

Dorsey’s motion to withdraw her guilty plea. This Court suspended the briefing schedule

herein until further order.

       {¶ 7} Dorsey filed a memorandum in support of her motion to withdraw her plea

in the trial court on January 30, 2020. On March 17, 2020, the court overruled Dorsey’s

motion to withdraw her guilty plea. In April 2020, we returned the appeal to the active

docket and consolidated the two appeals (Montgomery App. Nos. 28433 and 28755).

We also appointed new counsel for Dorsey.

       {¶ 8} In August 2020, this Court issued an order noting that, in Montgomery App.

28443, Dorsey appealed from her June 17, 2019 conviction for felonious assault in

Montgomery C.P. No. 2018-CR-4041, and that in Montgomery App. No. 28755, Dorsey

appealed from a March 17, 2020 decision overruling her motion to withdraw her guilty

plea in that same case, Case No. 2018-CR-4041.               This Court noted that it had

consolidated Montgomery App. Nos. 28443 and 28755 sua sponte, and that Dorsey’s

attorney had filed the same Anders brief in both appeals. In a footnote, this Court noted

that counsel also had filed the same Anders brief in Montgomery App. No. 28754, in which

Dorsey appealed from a March 12, 2020 decision, order and entry overruling her motion

to withdraw her guilty plea in Montgomery C.P. No. 2018-CR-2032. Our order stated:
                                                                                         -4-


              The brief raises one assignment of error related to the trial court’s

       denial of Dorsey’s motions to withdraw her pleas in case nos. 18-CR-4041

       and 2018-CR-20321 (Montgomery App. Nos. 28755 and 28754). The brief

       does not raise any potential argument regarding Dorsey’s conviction and/or

       sentence in case no. 18-CR-4041 (Montgomery App. No. 28443). Thus,

       counsel’s position as to the latter appeal is unclear.        If counsel has

       concluded that there are no meritorious issues to be raised in relation to the

       appeal in Montgomery App. No. 28443, he must state this conclusion and

       file a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

       L.Ed.2d 493 (1967). Alternatively, counsel must file a merit brief or take

       other action that informs the court of the appellant’s intent regarding the

       appeal in Montgomery App. No. 28443.

              Accordingly, IT IS ORDERED, sua sponte, that the consolidation of

       Montgomery App. Nos. 28443 and 28755 be VACATED. The appeals from

       the orders denying Dorsey’s motion to withdraw her guilty pleas in case nos.

       18-CR-2032 (Montgomery App. No. 28754) and 18-CR-4041 (Montgomery

       App. No. 28755) shall proceed. Appellate counsel shall have 14 days to

       advise the court whether he intends to undertake additional briefing or take

       other action in Montgomery App. No. 28443, for which a timeline will then


1
  The trial court’s docket in Case No. 2018-CR-2032 reflects that the court mistakenly filed
the decision on Dorsey’s motion to withdraw her felonious assault plea in Case No. 2018-
CR-2032, instead of Case No. 2018-CR-4041. On March 18, 2020, the court filed an
Entry stating that its March 12, 2020 decision “was erroneously filed under this case
number, but should have been filed in another case relating to Defendant herein,” and it
vacated the March 12, 2020 decision in Case No. 2018-CR-2032.
                                                                                       -5-


      be established.

      {¶ 9} Counsel then filed an Anders brief in this case and asked to withdraw. On

September 17, 2020, this Court gave Dorsey 60 days to file a pro se brief assigning any

errors for our review. None has been received.

      {¶ 10} As this Court has noted:

             An appellate court, upon the filing of an Anders brief, has a duty to

      determine, “after a full examination of the proceedings,” whether the appeal

      is, in fact, “wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. 1396, 18

      L.Ed.2d 493; Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d

      300 (1988). An issue is not frivolous based upon a conclusion that the

      State has a strong responsive argument.          State v. Pullen, 2d Dist.

      Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. A frivolous issue, instead,

      is one about which, “on the facts and law involved, no responsible

      contention can be made that offers a basis for reversal.” State v. Marbury,

      2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 8. If we find that any

      issue is not wholly frivolous, we must reject the Anders brief and appoint

      new counsel to represent the defendant.

State v. Allen, 2d Dist. Clark No. 2018-CA-60, 2019-Ohio-1253, ¶ 5.

      {¶ 11} In Dorsey’s brief, counsel asserts that he “can find no meritorious issue for

appellate review,” but raises two potential assignments of error. We will consider these

together:

             TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE BY

      INSISTING      DEFENDANT-APPELLANT             PLEAD      GUILTY     WHEN
                                                                                       -6-


       COUNSEL KNEW SHE WANTED TO GO TO TRIAL IN VIOLATION OF

       DEFENDANT-APPELLANT’S RIGHT UNDER THE FIFTH, SIXTH AND

       FOURTEENTH          AMENDMENTS            TO    THE    UNITED      STATES

       CONSTITUTION, AND SECTIONS 10 AND 16 OF THE OHIO

       CONSTITUTION.

              DEFENDANT-APPELLANT                DID      NOT        KNOWINGLY,

       INTELLIGENTLY AND VOLUNTARILY PLEAD GUILTY, IN VIOLATION

       OF    HER    DUE     PROCESS       RIGHTS      UNDER   THE     FIFTH    AND

       FOURTEENTH          AMENDMENTS            TO    THE    UNITED      STATES

       CONSTITUTION AND SECTION SIXTEEN, ARTICLE ONE OF THE OHIO

       CONSTITUTIONS.

       {¶ 12} Counsel asserts that “[c]onstitutionally effective assistance of counsel

requires counsel to go to trial when the Defendant-Appellant wants to” and, in this case,

trial counsel forced Dorsey to plead guilty when he knew she wanted to go to trial.

According to appellate counsel, the trial court did not assure that Dorsey “knew she could

maintain her not guilty plea and go to trial.”

       {¶ 13} As this Court noted in Allen:

              A defendant's guilty plea acts as a waiver of all error, including a

       claim of ineffective assistance of counsel, “except to the extent that [any

       error] precluded the defendant from knowingly, intelligently, and voluntarily

       entering his * * * guilty plea.” State v. Rozell, 2018-Ohio-1722, 111 N.E.

       3d 861, ¶ 40 (2d Dist.), quoting State v. Leonard, 2d Dist. Montgomery No.

       27411, 2017-Ohio-8421, ¶ 13.           Therefore, a defendant, in order to
                                                                                         -7-


      establish ineffective assistance of counsel within the context of a guilty plea,

      must establish that counsel's advice regarding the guilty plea was outside

      the “range of competence demanded of attorneys in criminal cases[,]” and

      that there was a reasonable probability “that if he had been adequately

      advised he would not have pleaded guilty * * *.” Id. at ¶ 40, quoting State

      v. Huddleston, 2d Dist. Montgomery No. 20653, 2005-Ohio-4029, 9.

Allen, 2d Dist. Clark No. 2018-CA-60, 2019-Ohio-1253, at ¶ 10.

      {¶ 14} As this Court has further noted:

             In evaluating counsel's performance, a reviewing court “must indulge

      in a strong presumption that counsel's conduct falls within the wide range

      of reasonable professional assistance.”      Strickland [v. Washington, 466

      U.S. 668, 689, 104 S.Ct. 2052, 80 L.Ed.2d 674, (1984).] “[A] debatable

      decision concerning trial strategy cannot form the basis of a finding of

      ineffective assistance of counsel.” State v. Woullard, 158 Ohio App.3d 31,

      2004-Ohio-3395, 813 N.E.2d 964, ¶ 37 (2d Dist.), citing Strickland at 689.

      (Other citation omitted.) Furthermore, “ ‘[a]n attorney's advice to take a

      plea deal is not ineffective assistance of counsel.’ ” State v. Chatman, 2d

      Dist. Montgomery No. 25766, 2014-Ohio-134, ¶ 7, quoting State v. Shugart,

      7th Dist. Mahoning No. 08 MA 238, 2009-Ohio-6807, ¶ 37.

State v. Dapice, 2d Dist. Clark No. 2020-CA-2, 2020-Ohio-4324, ¶ 19.

      {¶ 15} The following exchange occurred at Dorsey’s plea hearing:

             THE CLERK: Next case, Your Honor, is on page 1, set for a final

      pre-trial conference, Dejanae Dorsey, 18 CR 4041. Ms. Dorsey also has a
                                                                                -8-


sentencing case on page 4 in 18 CR 2032.

       ***

       [COUNSEL FOR DORSEY]: What we’re going to do, Your Honor,

is enter a plea on case number 18 CR 4041.

       ***

       [COUNSEL FOR DORSEY]: And the deal is such that it involves a

global resolution of, actually, both cases, including the one for sentencing.

       THE COURT: Correct.

       [COUNSEL FOR DORSEY]: So we’ll be asking that the case set for

sentencing today will be continued so that both cases can be dealt with on

the same day.

       ***

       [THE PROSECUTOR]:         The offer from the State - - and what I

understand Ms. Dorsey to do - - is plead guilty in case number 18 CR 4041

to Count I, which is felonious assault by means of a deadly weapon being

a motor vehicle; Count II would be dismissed, the serious physical harm

charge; and there’s already been a plea in case number 18 CR 2032. The

State would offer a cap of five years as a global resolution to both case

numbers.

       THE COURT: * * * Judge Huffman would be determining that, and

that cap of five years would only be on assuming you showed up for

everything, stayed out of trouble, didn’t pick up any other charges, showed

up for sentencing. If, in fact, you don’t do all those things, then the pleas
                                                                                          -9-


       would stand. And then Judge Huffman would decide what to sentence you

       to, without any cap. Do you understand that?

              THE DEFENDANT: Yes, ma’am.

              ***

              THE COURT: So right now, I’m going to take your plea to felonious

       assault. And at this point, assuming good behavior on your part and the

       things that I said, the two together would be a cap of five years.

              ***

              THE COURT: * * * Ma’am, * * * do you understand what we just talked

       about?

              THE DEFENDANT: Yes, ma’am.

       {¶ 16} The court ascertained that Dorsey was not under the influence of drugs or

alcohol, completed eleventh grade, and was able to read the plea form. The court

advised Dorsey that by pleading guilty she relinquished her right to a jury trial, as well as

her rights to confront witnesses, to subpoena witnesses on her behalf, to require the State

to prove her guilt beyond a reasonable doubt, and to remain silent.                  Dorsey

acknowledged her understanding of those rights. The court advised Dorsey that she

could be sentenced to financial sanctions, and that “[b]y law, the possible prison term is

between two and eight years. It’s my understanding that there will be a cap of five years.

Judge Huffman will decide what the sentence is. That’s for this and the case you already

pled to, assuming you showing up for everything and good behavior on your part.”

Dorsey again acknowledged her understanding.

       {¶ 17} The court advised Dorsey regarding post release control and that she was
                                                                                       -10-


“eligible to be sentenced to community control sanctions,” and Dorsey acknowledged her

understanding. The court advised Dorsey that, if she were placed on community control

sanctions and violated them, she could be required to serve a prison term of eight years,

“and the cap is off,” and that her driver’s license could be suspended. Dorsey advised

the court of her understanding.

      {¶ 18} After the prosecutor stated the facts of the charge, the following exchange

occurred:

             THE COURT: Based on those facts, how do you plead to felonious

      assault, deadly weapon being a motor vehicle, a felony of the second

      degree?

             THE DEFENDANT: Guilty. Guilty.

             ***

             THE COURT: Any question about that?

             THE DEFENDANT: (Defendant shakes head no).

             THE COURT: * * * I’m handing you an entry of waiver and plea of

      indictment. I’d like you to read over this form, and if you understand what’s

      on it, what we’ve been over, and if this is your voluntary plea, I want you to

      sign it. And questions, ask me them before you sign.

             Case 2018 CR 4041: the Defendant appeared in open Court this 21st

      day of May 2019, having been advised orally by the Court as to the contents

      of the entry. The Defendant read it and signed it.

             The Court finds Defendant understood the waiver of giving up her

      constitutional rights, what those rights are, the effect of her plea, her
                                                                                         -11-


       eligibility for community control sanctions, and that the Court may proceed

       with judgment and sentence.

              The Court finds Defendant is making this plea voluntarily based upon

       representations made and accepted. The Court finds the factual basis to

       support the charge and the plea.            Therefore, the Court accepts

       Defendant’s plea, finds Defendant guilty of the offense to which a plea was

       entered, and orders a plea form filed.

       {¶ 19} Finally, the court again advised Dorsey to “remember that the five-year cap

is conditioned on your good behavior, make sure that you * * * don’t violate your EDHP in

any way, shape, or form[.]”

       {¶ 20} There is nothing in this record to suggest that Dorsey was “forced” by

defense counsel, an experienced attorney, to enter her plea. In exchange for her plea,

a second count of felonious assault was dismissed. Dorsey was facing a maximum

sentence of eight years for felonious assault, as well as an additional maximum sentence

of 18 months for improper handling of a firearm in Case No. 2018-CR-2032; defense

counsel negotiated a “global resolution” of both matters with a five-year cap. Dorsey was

advised of her constitutional rights, and specifically that by pleading guilty she gave up

her right to a jury trial. If Dorsey wanted to proceed to trial, she could have said so.

Counsel’s advice to accept the plea deal was not ineffective assistance. The court

repeatedly advised Dorsey of the nature of the plea agreement, and Dorsey repeatedly

acknowledged her understanding of the proceedings, asked no questions, and executed

her plea form.     On this record, any suggestion that Dorsey received ineffective

assistance, or that her plea was not knowing, intelligent, or voluntary, would be frivolous.
                                                                                   -12-


These potential assignments of error lack merit.

       {¶ 21} Having conducted our independent review of the record, we find no non-

frivolous issues for review. Counsel’s motion to withdraw is granted, and the judgment

of the trial court is affirmed.

                                    .............



TUCKER, P.J. and WELBAUM, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Steven H. Eckstein
Dejanae Leeche Dorsey
Hon. Mary Katherine Huffman